DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 04/01/2021, which has been entered and made of record.  Claims 1-18 are pending in the application. 

Response to Arguments
 	Applicant’s arguments, regarding the newly recited claim language, filed 04/01/2021, with respect to the rejection(s) of claim(s) 1-18 under Paulovich et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 and 18 is/are rejected under 35 U.S.C. 103 as obvious over U.S. PGPubs 2018/0321894 to Paulovich et al. in view of U.S. PGPubs 2012/0306850 to Balan et al. 

		Regarding claim 1, Paulovich et al. teach a computing device for processing images captured in three-dimensional environments for the generation of augmented reality scenes (abstract, par 0002, par 0013, par 0016, par 0018-0019, par 0043-0044, par 0084, “the display device may comprise an HMD device, such as an augmented reality display device that includes an at least partially see-through display configured to visually augment a view of a real world three dimensional environment through the display”), the computing device being configured to: 
		obtain an augmented reality anchor, the anchor corresponding to a position and orientation in a real-world environment (Figs 1-2, par 0002, par 0040-
		receive shared tag image capture data via data communication from a remote user device (Fig 1, par 0036-0037, par 0040-0042, par 0049, par 0053-0054, par 0065, par 0084, “Based on identifying the shared anchor tag 270, the HMD device 304 may transmit shared anchor tag image data to another computing device, such as server computing device 62”; “HMD device 18 may identify a shared anchor tag 34 in captured image data 26 and transmit shared anchor tag image data 80 to server computing device 62. In some examples, identifying the shared anchor tag 34 may trigger the transmission of the shared anchor tag image data 80”; “As with HMD device 18, second display device 54 may include a computing device and a shared space connection program 12, and may capture image data 26 from the physical environment 32.  In some examples, the second display device 54 may include one or more of the sensor, transducer, microphone and gaze tracking systems of the HMD device 18 described above. In some examples, the second display device 54 may comprise a non-see-through head-mounted display device that provides an immersive, virtual reality experience.  In these examples, displaying a virtual object within a real world the image capture data comprising an image captured by the remote user device, the image representing a real-world scene, as viewed by the remote user device (par 0018, par 0022-0025, par 0031-0033, “the HMD device 18 may include an optical sensor system 40 that utilizes at least one outward facing sensor, such as an RGB camera, IR sensor or other optical sensor.  The outward facing sensor may capture image data 26 in the form of color, IR or other light information from the physical environment 32”; “the second display device 54 may comprise a non-see-through head-mounted display device that provides an immersive, virtual reality experience.  In these examples, displaying a virtual object within a real world physical environment may comprise displaying the virtual object within a virtual representation of the physical environment 32, where virtual surfaces correspond to physical surfaces”);
process the shared tag image capture data to determine spatial data which maps the anchor to the image, the spatial data being usable by the remote user device to insert a virtual object into the image in accordance with the anchor to generate an augmented reality scene at the remote user device (par 0015-0019, par 0032-0033, par 0036-0037, par 0040-0044, par 0049, par 0053-0054, par 0056, par 0064-0065, par 0084, “server computing device 62 may use a matching program 84 to match the shared anchor tag image data 80 to identification data 74 that corresponds to another display device and is associated with a data packet 78. The identification data 74 is used to identify and retrieve the corresponding data packet 78 containing a shared anchor 30 and tracking information 70 associated with the other display device. The server computing device 62 may send the data packet 78 to HMD device 18.  Using the shared anchor 30 from data packet 78, the HMD device 18 may display the virtual content 14 at the target location determined relative the shared anchor location”; “the tracking information may include a collection of images showing physical locations around the location of the shared anchor”; “HMD 18 may collect or generate tracking information, such as map data, orientation data, position data, etc., that describes the device's position relative to its surrounding physical environment 32 and the shared anchor 30”; “a hologram is an image formed by displaying left and right images on respective left and right near-eye displays, and that appears to be positioned at a distance from the user via stereoscopic effects.  In some examples, holograms are anchored to a map of the physical environment 32 by one or more virtual anchors, which are placed within the map according to their coordinates.  Such anchors are fixed relative to real world objects in the physical environment (e.g., world-locked).  and 
		transmit the determined spatial data via data communication to the remote user device (par 0031, par 0036-0037, par 0040-0042, par 0044, par 0054, par 0065, “The identification data 74 is used to identify and retrieve the corresponding data packet 78 containing a shared anchor 30 and tracking information 70 associated with the other display device.  The server computing device 62 may send the data packet 78 to HMD device 18.  Using the shared anchor 30 from data packet 78, the HMD device 18 may display the virtual content 14 at the target location determined relative the shared anchor location.  In some examples, server computing device 62 also may send to HMD device 18 display data 86 comprising the virtual content 14”; “the tracking information may include a collection of images showing physical locations around the location of the shared anchor”; “HMD 18 may collect or generate tracking information, such as map data, orientation data, position data, etc., that describes the device's position relative to its surrounding physical environment 32 and the shared anchor 30”).  
		But Paulovich et al. keep silent for teaching receive image capture data via data communication from a remote user device; process the image capture data to determine spatial data which maps the anchor to the image.

    PNG
    media_image1.png
    323
    405
    media_image1.png
    Greyscale

		In related endeavor, Balan et al. teach receive image capture data via data communication from a remote user device (Fig 1, par 0053-0054, par 0057, par 0061-0063, par 0067, par 0084, “The one or more server sensors may be associated with one or more stationary cameras and/or one or more mobile cameras which may move about a particular environment over time. The one or more mobile cameras may move in a predetermined or predictable manner about the particular environment (e.g., a dedicated mapping server camera that runs on tracks above a room or hangs from the ceiling of a room and rotates in a deterministic manner)”; “In step 631, one or more client images are received from one or more client sensors. One example of the one or more client sensors includes the 3-D and/or RGB cameras associated with HMD 200 in FIG. 2. “; “the mobile device 630 may transmit client images 640 derived from sensors associated with mobile device 630 and/or image descriptors 644 extracted in step 632 to the mapping server 620. The mapping server 620 may perform the mobile device localization based on the received client images 640 and/or image descriptors 644 process the image capture data to determine spatial data which maps the anchor to the image (Fig 5, par 0055-0060, par 0062-0063, par 0067, “During image registration, the mapping server 620 may register different images taken within a particular environment (e.g., images from different points of view, taken at different points in time, and/or images associated with different types of information such as color or depth information) into a single real-world coordinate system associated with the particular environment. In one example, image registration into a common coordinate system may be performed using an extrinsic calibration process. The registration and/or alignment of images (or objects within the images) onto a common coordinate system allows the mapping server 620 to be able to compare and integrate real-world objects, landmarks, or other features extracted from the different images into one or more maps associated with the particular environment. The one or more maps associated with a particular environment may comprise 3-D maps ….. for each image being registered, a six degree of freedom (6DOF) pose may be provided including information associated with the position and orientation of the particular sensor from which the image was captured. Mapping and pose estimation (or localization) associated with a particular sensor may be determined using traditional , the spatial data being usable by the remote user device to insert a virtual object into the image in accordance with the anchor        to generate an augmented reality scene at the remote user device (par 0004-0005, par 0021-0022, par 0027-0028, par 0049, par 0062-0063, par 0071, “In order to augment a real-world environment as observed from the point of view of mobile device 630, the pose associated with a particular field of view of mobile device 630 in relation to the real-world environment must be determined. In step 634, a pose (e.g., a 6DOF pose) associated with a field of view of mobile device 630 is determined via localization and/or pose estimation. Pose estimation may include the matching and aligning of 
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Paulovich et al. to include receive image capture data via data communication from a remote user device; process the image capture data to determine spatial data which maps the anchor to the image as taught by Balan et al. to request and to refine the one or more maps data depends on the requirements of a particular AR application running on mobile device to build a map of an unknown environment (or to update a map within a known environment) to accomplish real-time AR in mobile device with form factor and power limitations imposed on mobile devices.

Regarding claim 2, Paulovich et al. as modified by Balan et al. teach all the limitation of claim 1, and Paulovich et al. further teach wherein the determined spatial data comprises at least one of position, orientation and scale data corresponding to the anchor arranged in the image (Fig 2, par 0018-0019, par 0040-0045, par 0065, identify an anchor and anchor tag in the captured image).

		Regarding claim 3, Paulovich et al. as modified by Balan et al. teach all the limitation of claim 1, and further teach wherein the computing device is configured to process the image to determine the spatial data using pose estimation (Paulovich et al.: par 0018-0019, par 0024-0027, par 0033-0035, par 0040-0045, par 0065, par 0084, “data captured by the depth sensor system 38, optical sensor system 40, and position 

		Regarding claim 4, Paulovich et al. as modified by Balan et al. teach all the limitation of claim 1, and further teach wherein the anchor is a first anchor, the computing device being configured to: obtain a plurality of augmented reality anchors, including the first anchor, each of the plurality of anchors corresponding to a respective position and orientation in the real-world environment; process the image capture data to determine respective spatial data which maps each of the plurality of anchors to the image, the respective spatial data being usable by 28the remote user device to insert respective virtual objects into the image in accordance with the anchors to generate the augmented reality scene at the remote user device; and transmit the determined respective spatial data via data communication to the remote user device (Paulovich et al.: similar rejection as claim 1 (please review the rejection of claim 1), and Fig 2, par 0049, “the shared anchor tags enable another user and display device to easily capture image data of the tag, with such image data being conveniently used to retrieve a corresponding shared anchor.  In some examples, each of the shared anchor tags 226, 248 and 270 may comprise a unique visual fiducial that is associated with a corresponding shared anchor, such as shared anchors 224, 250 and 266, respectively.  As noted above, in some examples a device may capture image data that includes a shared anchor tag.  The device may send shared anchor tag image data to server .

    PNG
    media_image2.png
    308
    470
    media_image2.png
    Greyscale

		Regarding claim 5, Paulovich et al. as modified by Balan et al. teach all the limitation of claim 1, and further teach wherein the computing device is configured to: receive respective image capture data via data communication from a plurality of remote user devices including the remote user device, the respective image capture data comprising respective images captured by the plurality of remote user devices, each of the respective images representing respective real-world scene, as viewed by the respective remote user device; process the respective image capture data to determine respective spatial data which maps the anchor to the respective image, the respective spatial data being usable by the respective remote user device to insert a virtual object into the respective image, in accordance with the anchor, to generate an augmented reality scene at the respective remote user device; and transmit the respective determined spatial data to the respective remote user devices (similar rejection as claim 1 (repeat claim same subject matter for other user devices, please review the rejection of claim 1), and Paulovich et al.: Figs 1-2 and 8A-8B, par 0037, par 0064-0068, par 0084, “One aspect provides, at a first display device, a method comprising capturing image data of a physical environment; identifying a shared anchor tag in the image data; transmitting the shared anchor tag image data to a server computing device; based at least on data retrieved by the server computing device using the shared anchor tag, receiving a data packet comprising a shared anchor that is associated with a second display device, wherein the shared anchor defines a three-dimensional location in the physical environment; and displaying a hologram at a target location that is determined relative to the location of the shared anchor.  The method may additionally or optionally include, wherein the second display device is displaying 

    PNG
    media_image3.png
    316
    473
    media_image3.png
    Greyscale

		Regarding claim 6, Paulovich et al. as modified by Balan et al. teach all the limitation of claim 1, and Paulovich et al. further teach wherein the computing device comprises a server device communicatively coupled to a plurality of remote user devices including the remote user device (Fig 1, par 0002, par 0038, par 0040-0041, par 0045, par 0049, par 0053-0054, par 0064-0066, par 0084, “Accordingly and with reference again to FIG. 1, to facilitate such shared viewing of virtual content, the HMD device 18 and second display device 54 may be communicatively coupled to a server computing device 62 via a network 66”).

		Regarding claim 7, Paulovich et al. as modified by Balan et al. teach all the limitation of claim 1, and Paulovich et al. further teach wherein the remote user device is a first remote user device, the computing device comprising a second remote user device (Fig 1, par 0002, par 0038, par 0040-0041, par 0045, par 0049, par 0053-0054, par 0064-0066, par 0084, “Accordingly and with reference again to FIG. 1, to facilitate such shared viewing of virtual content, the HMD device 18 and second display device 54 may be communicatively coupled to a server computing device 62 via a network 66”).

		Regarding claim 8, Paulovich et al. as modified by Balan et al. teach all the limitation of claim 7, and Paulovich et al. further teach wherein the image capture data comprises first image capture data, comprising a first image captured by the first remote user device (Figs 1-2, par 14-15, par 0022-0024, par 0031, par 0053, par 0065, par 0084, “The outward facing sensor may capture image data 26 in the form of color, IR or other light information from the physical 
environment 32”), the second remote user device being configured to obtain second image capture data comprising a second image captured by the second remote user device (Figs 2-7, par 0015, par 0031, par 0049, par 0052-0053, par 0065, par 0084, “a second user's device may capture image data of a shared anchor tag that identifies the shared anchor.  Using this image data, the second user's device may receive the shared anchor and may use it to display the same hologram at the same target location”).

		Regarding claim 9, Paulovich et al. as modified by Balan et al. teach all the limitation of claim 8, and Paulovich et al. further teach wherein the second remote user device is configured to: receive further spatial data from a third remote user device, the further spatial data associated with a further anchor corresponding to a further position and orientation in the real-world environment; and insert a virtual object into the second image based on the further spatial data and virtual object data corresponding to the virtual object (Figs 2-7, par 0015-0019, par 0040-0044, par 0049, par 0053-0054, par 0043-0063, par 0064-0065, par 0084, “wherein the second display device is displaying the hologram at the target location in an orientation relative to the shared anchor, and wherein displaying the hologram further comprises displaying the hologram in the orientation relative to the shared anchor.  The method may additionally or optionally include, wherein the second display device is participating in an application session: joining the application session; and receiving display data for the hologram from one or more of the server computing device and the second display device.  The method may additionally or optionally include, wherein the data packet comprises tracking information, determining the three dimensional location of the shared anchor using the tracking information.  The method may additionally or optionally include, wherein the second display device is displaying the hologram at another location in another physical environment that is outside a field of view of the first display device.  The method may additionally or optionally include, wherein the first display device comprises a head-mounted display device comprising an at least partially see-through display” ….disclose provide a AR scene for multiple anchors for multiple users’ view and similar rejection as claim 1 (please review the rejection of claim 1)).

Regarding claims 10-11 and 13-15, the method claims 10-11 and 13-15 are similar in scope to claims 1, 3, 4, 5, and 7+8 and are rejected under the same rational.

		Regarding claim 12, Paulovich et al. as modified by Balan et al. teach all the limitation of claim 10, and Paulovich et al. further teach the method comprising: generating the anchor at the computing device (Figs 1-2, par 0002, par 0040-0042, par 0053, par 0084, “the server computing device 62 may receive tracking information 70 and one or more shared anchors 30 from multiple display devices, such as HMD device 18 and second display device 54.  For each instance of tracking information 70 and shared anchor 30 it receives, the server computing device 62 may store such information and anchor(s) with identification data 74 that associates the anchor(s) and information with the display device from which it was received); and in response to generating the anchor at the computing device, transmitting a data message to the remote device, the data message reporting the existence of the anchor (par 0031, par 0040-0042, par 0065, “The identification data 74 is used to identify and retrieve the corresponding data packet 78 containing a shared anchor 30 and tracking information 70 associated with the other display device.  The server computing device 62 may send the data packet 78 to HMD device 18.  Using the shared anchor 30 from data packet 78, the HMD device 18 may display the virtual content 14 at the target location determined relative the shared anchor location.  In some examples, server computing device 62 also may send to HMD device 18 display data 86 comprising the virtual content 14”).

		Regarding claim 16, Paulovich et al. as modified by Balan et al. teach all the limitation of claim 15, and Paulovich et al. further teach the method comprising: receiving further spatial data associated with a further anchor, the further spatial data being useable by the second remote user device to insert a virtual object into the further image, in accordance with the further anchor, to generate an augmented reality scene at the second remote user device (Figs 2-7, par 0015-0019, par 0040-0044, par 0037, par 0049, par 0053-0054, par 0043-0063, par 0064-0065, par 0084, “wherein the second display device is displaying the hologram at the target location in an orientation relative to the shared anchor, and wherein displaying the hologram further comprises displaying the hologram in the orientation relative to the shared anchor.  The method may additionally or optionally include, wherein the second display device is participating in an application session: joining the application session; and receiving display data for the hologram from one or more of the server computing device and the second display device.  The method may additionally or optionally include, wherein the data packet comprises tracking information, determining the three dimensional location of the shared anchor using the tracking information.  The method may additionally or optionally include, wherein the second display device is displaying the hologram at another location in another physical environment that is outside a field of view of the first display device.  The method may additionally or optionally include, wherein the first display device comprises a head-mounted display device comprising an at least partially see-through display”); obtaining virtual object data associated with a virtual object for inserting into an image; and inserting the virtual object into the further image based on the received further spatial data and the obtained virtual object data (Figs 2-7, par 0015-

		Regarding claim 18, Paulovich et al. teach a non-transitory computer-readable storage medium comprising a set of computer-readable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to (par 0017, par 0070, par 0073-0081, “Computing device 10 may include a shared space connection program 12 comprising instructions that may be stored in mass storage 16.  The shared space connection program 12 may be loaded into memory 20 and executed by a processor 22 to perform one or more of the methods and processes described herein”). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as obvious over U.S. PGPubs 2018/0321894 to Paulovich et al. in view of U.S. PGPubs 2012/0306850 to Balan et al., further in view of U.S. PGPubs 2013/0282345 to McCulloch et al.

		Regarding claim 17, Paulovich et al. as modified by Balan et al. teach all the limitation of claim 15, and Paulovich et al. further teach the method comprising: determining a real-world location of the second remote user device at a time the further image was captured by the second user device; and in response to determining that the real-world location differs from a previous real-world location of the second remote user device, transmitting the further image capture data, comprising the further image captured by the second remote user device, to another remote user device for processing thereat (Figs 3-4, par 0052-0055, “With reference now to the example of FIG. 3, another developer Chris may walk into the room 200 wearing an HMD device 304.  As illustrated in FIG. 3, initially Chris' HMD device 304 may not display any of the holograms that are being viewed by the other developers in the room via their HMD devices.  Thus, FIG. 3 shows an appearance of the room 300 viewed through Chris' HMD device 304 as he enters the room. As Chris enters the room 300, his HMD device 304 may capture image data from the room.  As Chris 300 walks toward Matt's desk 256, Chris' HMD device 304 may use captured image data to identify the shared anchor tag 270 that is associated with Matt's HMD device 258.  Based on identifying the shared anchor tag 270, the HMD device 304 may transmit shared anchor tag image data to another computing device, such as server computing device 62. As noted above, the server computing device 62 may match the shared anchor tag image data to a data packet that comprises shared anchor 266.  The server computing device then may send the data packet comprising the shared anchor 266 and tracking information to Chris' HMD device 304), but keep silent for teaching in response to determining that the real-
		In related endeavor, McCulloch et al. teach determining a real-world location of the second remote user device at a time the further image was captured by the second user device; and in response to determining that the real-world location differs from a previous real-world location of the second remote user device by more than a predetermined threshold, transmitting the further image capture data (par 0031-0032, par 0115, “environmental mapping of the real-world environment is performed by server 15 (i.e., on the server side) while camera localization is performed on mobile device 19 (i.e., on the client side).  The virtual objects may include a text description associated with a real-world object”; par 0105, par 0116-0119, “a first set of point locations associated with the first construction element at a first point in time is acquired.  In one example, the first construction element may comprise a rectangular support beam for a house and the first set of point locations may correspond with the eight vertices of the rectangular support beam as modeled as a rectangular prism.  In step 542, a second set of point locations associated with the first construction element at a second point in time subsequent to the first point in time is acquired.  In step 544, a distance of movement of the first construction element and an average velocity of movement of the first construction element are determined ….. it is determined whether the distance of movement is greater than a predetermined movement threshold.  If the distance of movement is greater than a predetermined threshold then the first construction element may be deemed to have moved from its location corresponding with the first set of point 
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Paulovich et al. as modified by Balan et al. to include in response to determining that the real-world location differs from a previous real-world location of the second remote user device by more than a predetermined threshold, transmitting the further image capture data as taught by McCulloch et al. to localize the pose of a mobile device moving within a real-world environment in real-time in order to determine the particular view associated with the mobile device that needs to be augmented as the mobile devices moves within the real-world environment to realistically integrate virtual objects into an AR environment.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIN . GE
Examiner
Art Unit 2616